                                           Case 4:21-cv-04508-KAW Document 5 Filed 07/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH BLACKNELL, III,                                 Case No. 21-cv-04508-KAW
                                   8                         Plaintiff,                         ORDER TO SHOW CAUSE
                                   9                  v.

                                  10     MATTHEW ATCHLEY,
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Petitioner, a California prisoner, filed this petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254 challenging his state criminal conviction. It does not appear from the face of the

                                  15   petition that it is without merit. Good cause appearing, the Court hereby issues the following

                                  16   orders:

                                  17             1.        The clerk must serve a copy of this order and the petition upon the respondent and

                                  18   the respondent’s attorney, the Attorney General of the State of California, and include a copy of
                                  19   the “consent or declination to magistrate judge jurisdiction form.”

                                  20             2.        The clerk must electronically serve a copy of this order upon the respondent and the

                                  21   respondent’s attorney, the Attorney General of the State of California, at the following e-mail

                                  22   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via

                                  23   the Electronic Case Filing system for the Northern District of California.

                                  24             3.        No later than sixty days from the date of this Order, Respondent shall file with this

                                  25   Court and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules

                                  26   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
                                  27   Respondent shall file with the Answer all portions of the state record that have been transcribed

                                  28   previously and are relevant to a determination of the issues presented by the petition. If Petitioner
                                           Case 4:21-cv-04508-KAW Document 5 Filed 07/29/21 Page 2 of 2




                                   1   wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

                                   2   on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

                                   3   will be deemed submitted and ready for decision on the date the Traverse is due.

                                   4          4.      No later than sixty days from the date of this Order, Respondent may file with this

                                   5   Court and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   6   as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                   7   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   8   Respondent an opposition or statement of non-opposition to the motion within thirty days of

                                   9   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                  10   within fourteen days of receipt of an opposition.

                                  11          5.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  12   Any motion for an extension of time must be filed no later than three days prior to the deadline
Northern District of California
 United States District Court




                                  13   sought to be extended.

                                  14          6.      Petitioner and Respondent shall file their Consent or Declination to Magistrate

                                  15   Judge Jurisdiction on or before the date the answer is due. This form can be found at

                                  16   www.cand.uscourts.gov/civilforms.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 29, 2021
                                                                                               __________________________________
                                  19                                                           KANDIS A. WESTMORE
                                  20                                                           United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
